NUMBER 13-06-618-CR


COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG




IN RE: ARMANDO RAMOS



                    On appeal from the 103rd District Court                 
of Cameron County, Texas.




MEMORANDUM OPINION


Before Chief Justice Valdez and Justices Hinojosa and Castillo

Memorandum Opinion Per Curiam (1)

	Relator, Armando Ramos, filed a petition for writ of mandamus in the above
cause on November 1, 2006.  The Court, having examined and fully considered the
petition for writ of mandamus, is of the opinion that relator has not shown himself
entitled to the relief sought and the petition for writ of mandamus should be denied. 
See Tex. R. App. P. 52.8(a).  Accordingly, the petition for writ of mandamus is DENIED.

									PER CURIAM

Do not publish.
Tex. R. App. P. 47.2(b).

Memorandum Opinion delivered and filed
this 6th day of December, 2006.

1.   See Tex. R. App. P.47.1.